On argument, order dated August 5, 1936, directing defendant to pay temporary alimony of $100 a week and counsel fee of $1,000, order dated August 14, 1936, denying motion for resettlement, and order dated September 15, 1936, directing defendant to pay $250 as counsel fee upon his appeal from the aforementioned orders affirmed, with ten dollars costs and disbursements, with leave to defendant to serve, within ten days from the entry of the order hereon, an answer by which he may at trial contest the question of alimony. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.